Citation Nr: 0212722	
Decision Date: 09/23/02    Archive Date: 10/03/02

DOCKET NO.  02-07 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of both hands, including as secondary to service-
connected atypical Raynaud's disease.  

2.  Entitlement to an effective date prior to February 25, 
1999, for a grant of service connection for atypical 
Raynaud's disease.  

3.  Entitlement to a compensable initial evaluation for 
service-connected atypical Raynaud's disease.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active duty from June 1964 to May 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The veteran was furnished notice of that 
decision in April 2000, a timely notice of disagreement was 
received in April 2001, a statement of the case was issued in 
April 2002, and a timely substantive appeal was received in 
June 2002. 


REMAND

On a VA Form 9 received in June 2002, the veteran indicated 
that he wanted to be scheduled for a personal hearing before 
the Board in Washington, D.C.  However, in a September 2002 
communication, he stated that he wished to have a Board 
hearing at the RO instead. 

Accordingly, this case must be REMANDED for the following 
actions:

The RO should schedule the veteran for a Board 
hearing at the RO.  The veteran should be notified 
of the date, time and place of such hearing, and a 
copy of the notice letter should be associated with 
the claims file.  After the hearing is conducted, 
or if the veteran cancels the hearing or fails to 
report, the case should be returned to the Board. 

The veteran and his representative are free to submit 
additional evidence and argument in support of the matters 
addressed in this remand. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




